Name: 92/286/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 1 June 1992 amending, with regard to the Republic of Bosnia-Herzegovina and of Montenegro, Decisions No 92/150/ECSC and No 92/151/ECSC
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-06-03

 Avis juridique important|41992D028692/286/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 1 June 1992 amending, with regard to the Republic of Bosnia-Herzegovina and of Montenegro, Decisions No 92/150/ECSC and No 92/151/ECSC Official Journal L 151 , 03/06/1992 P. 0022 - 0022DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 1 June 1992 amending, with regard to the Republic of Bosnia-Herzegovina and of Montenegro, Decisions No 92/150/ECSC and No 92/151/ECSC (92/286/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas, on 3 February 1992, by Decisions No 92/150/ECSC (1) and No 92/151/ECSC (2) the representatives of the Governments of the Member States, meeting within the Council, applied to the Republic of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro trade provisions equivalent to those of the Agreement of 2 April 1980 between the Member States of the European Coal and Steel Community, the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia; Whereas on 27 April 1992 the Assembly of the Socialist Federal Republic of Yugoslavia promulgated the constitution of a new Federal Republic of Yugoslavia, consisting of a federation of Serbia and Montenegro, which has remained unrecognized by the Community and its Member States; Whereas maintaining Montenegro on the list of beneficiaries of the positive measures adopted by the Council on 3 February 1992 could have the effect, in particular as a result of diversions of trade, of allowing the measures concerned to benefit the new Federal Republic of Yugoslavia; Whereas such a result would be particularly undesirable in the light of the civil war being fought on the territory of what was Yugoslavia and in particular in Bosnia-Herzegovina; Whereas the Community and its Member States, meeting within the framework of political cooperation, have decided that measures have to be taken to dissuade the Republics of Serbia and Montenegro from further violating the integrity and security of the Republic of Bosnia-Herzegovina and to induce them to cooperate in the restoration of peace and dialogue in the region; Whereas Montenegro should therefore be removed from the list of beneficiaries of the positive measures; Whereas account should be taken of the fact that the Community and its Member States decided to recognize, from 7 April 1992, the Republic of Bosnia-Herzegovina, HAS DECIDED AS FOLLOWS: Article 1 In the title and Article 1 (1) of Decisions No 92/150/ECSC and No 92/151/ECSC, 'Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro' shall be replaced by 'Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia'. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 1 June 1992. The President Joao PINHEIRO (1) OJ No L 63, 7. 3. 1992, p. 50. (2) OJ No L 63, 7. 3. 1992, p. 66.